Holmstrom v. Holmstrom                                              



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-88-026-CV



JON HOLMSTROM,

	APPELLANT

vs.



JO BETSY LEWALLEN; TERRY MITCHELL HOLMSTROM; AND
HEARNE, KNOLLE, LEWALLEN, LIVINGSTON AND HOLCOMB,

	APPELLEES


 

FROM THE DISTRICT COURT OF HAYS COUNTY, 274TH JUDICIAL DISTRICT

NO. 87-0226, HONORABLE ROBERT T. PFEUFFER, JUDGE PRESIDING
 


PER CURIAM
	By its order signed March 25, 1994, this Court extended the deadline for appellant
Jon Holmstrom to tender the transcript to April 27, 1994. (1)  A motion for extension of time for
late filing of the transcript was due to be tendered to the Clerk of this Court by May 12, 1994,
fifteen days after the last date for filing the record.  See Tex. R. App. P. 54(c); see B.D. Click
Co. v. Safari Drilling Corp., 638 S.W.2d 860, 862 (Tex. 1982).  Holmstrom has not tendered the
transcript or a motion for extension of time for late filing of the transcript.
	Because the transcript has not been timely filed, we will dismiss the appeal.  Tex.
R. App. P. 54(a), 60(a)(2).  We also dismiss appellee Terry Mitchell Holmstrom's motion to
dismiss the appeal filed March 22, 1988.
	The appeal is dismissed.

Before Chief Justice Carroll, Justices Kidd and B. A. Smith
Dismissed For Want of Jurisdiction
Filed:  May 25, 1994
Do Not Publish
1.       This appeal was filed on February 18, 1988.  Holmstrom, however, had previously filed
a petition for bankruptcy on April 7, 1987.  In re Holmstrom, No. 87-10506 (Bankr. W.D.
Tex. dismissed Mar. 2, 1994).  We, therefore, took no action in the cause once we were
informed of the existence of the bankruptcy action.  See 11 U.S.C. § 362 (1988).